    Case: 1:20-cv-03490 Document #: 70 Filed: 10/08/20 Page 1 of 2 PageID #:390




                      IN THE UNITED STATE DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

OUYEINC LTD.,

                      Plaintiff,
                                                 Case No. 20 cv 3490
       v.

INDIVIDUALS, PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
ON SCHEDULE “A,”

                      Defendants.



                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on the 15th day of October, 2020, at 9:15 a.m., or as
soon thereafter as counsel may be heard, I shall appear before the Honorable Judge Robert W.
Gettleman, or any judge sitting in his stead, virtually by telephone in the courtroom usually
occupied by him in Room 1703 of the United States District Court - Northern District of Illinois,
219 South Dearborn, Chicago, Illinois, and shall then and there present the attached Plaintiff’s
Motion for Entry of an Order of Default against certain Defendants.

                                                    Respectfully submitted,
                                                    OUYEINC LTD.
                                                    /s/ Kenneth A. Nazarian
                                                     One of Its Attorneys
James A. Karamanis (ARDC #6203479)
Kenneth A. Nazarian (ARDC #6309765)
Barney & Karamanis, LLP
180 N. Stetson, Suite 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com
ken@bkchicagolaw.com
    Case: 1:20-cv-03490 Document #: 70 Filed: 10/08/20 Page 2 of 2 PageID #:391




                                CERTIFICATE OF SERVICE

        I, Kenneth A. Nazarian, state that a true and correct copy of the Plaintiff’s Motion for
Entry of an Order of Default against Certain Defendants and this Notice of Motion was
electronically filed with the Clerk of the Court on October 8, 2020, using the CM/ECF system
which will send notification of such filings to all attorneys of record and sent to each Defendant
named in that motion via email in accord with this Court’s prior order. Under penalties of
perjury, I certify that the above statements set forth herein are true and correct.

                                                     Respectfully submitted
                                                     OUYEINC, LTD.
                                                     /s/ Kenneth A. Nazarian
                                                      One of Its Attorneys
James A. Karamanis (ARDC #6203479)
Kenneth A. Nazarian (ARDC #6309765)
Barney & Karamanis, LLP
Two Prudential Plaza
180 N. Stetson, Suite 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com
ken@bkchicagolaw.com
